
	

113 SRES 377 ATS: Recognizing the 193rd anniversary of the independence of Greece and celebrating democracy in Greece and the United States.
U.S. Senate
2014-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III113th CONGRESS2d SessionS. RES. 377IN THE SENATE OF THE UNITED STATESMarch 10, 2014Mr. Menendez (for himself, Mr. Barrasso, Mrs. Shaheen, Mr. Brown, Mr. Durbin, Mr. Reed, Mr. Murphy, Mr. Wyden, Mr. Johnson of South Dakota, Ms. Mikulski, Mr. Begich, Mr. Cardin, Mr. Levin, Mr. Cochran, Mr. Kirk, Mr. Chambliss, Mr. Rockefeller, Mrs. Boxer, Mrs. Gillibrand, Mr. Whitehouse, Mr. Carper, Mr. Casey, Mr. Nelson, Mr. Manchin, and Mr. Schumer) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 11, 2014Reported by Mr. Menendez, without amendmentMarch 13, 2014Considered and agreed toRESOLUTIONRecognizing the 193rd anniversary of the independence of Greece and celebrating democracy in Greece
			 and the United States.Whereas the people of ancient Greece developed the concept of democracy, in which the supreme power
			 to govern was vested in the people;Whereas the founding fathers of the United States, many of whom read Greek political philosophy in
			 the original Greek language, drew heavily on the political experience and
			 philosophy of ancient Greece in forming the representative democracy of
			 the United States;Whereas Petros Mavromichalis, the former Commander in Chief of Greece and a founder of the modern
			 Greek state, said to the citizens of the United States in 1821, It is in your land that liberty has fixed her abode and . . . in imitating you, we shall imitate
			 our ancestors and be thought worthy of them if we succeed in resembling
			 you.;Whereas the Greek national anthem, the Hymn to Liberty, includes the words, most heartily was gladdened George Washington's brave land;Whereas the people of the United States generously offered humanitarian assistance to the people of
			 Greece during their struggle for independence;Whereas Greece, in one of the most consequential David vs. Goliath victories for freedom and democracy in modern times, refused to surrender to the Axis forces and
			 inflicted a fatal wound at a crucial moment in World War II, forcing Adolf
			 Hitler to change his timeline and delaying the attack on Russia, where the
			 Axis forces met defeat;Whereas Winston Churchill said, if there had not been the virtue and courage of the Greeks, we do not know which the outcome of
			 World War II would have been and no longer will we say that Greeks fight like heroes, but that heroes fight like Greeks;Whereas hundreds of thousands of people of Greece were killed in Greece during World War II in
			 defense of the values of the Allies;Whereas, throughout the 20th century, Greece was one of a few countries that allied with the United
			 States in every major international conflict;Whereas Greece is a strategic partner and ally of the United States in bringing political stability
			 and economic development to the volatile Balkan region, having invested
			 billions of dollars in the countries of the region, thereby helping to
			 create tens of thousands of new jobs, and having contributed more than
			 $750,000,000 in development aid for the region;Whereas the government and people of Greece actively participate in peacekeeping and peace-building
			 operations conducted by international organizations, including the United
			 Nations, the North Atlantic Treaty Organization, the European Union, and
			 the Organization for Security and Co-operation in Europe, and have more
			 recently provided critical support to the operation of the North Atlantic
			 Treaty Organization in Libya;Whereas Greece received worldwide praise for its extraordinary handling during the 2004 Olympic
			 Games of more than 14,000 athletes and more than 2,000,000 spectators and
			 journalists, a feat the government and people of Greece handled
			 efficiently, securely, and with hospitality;Whereas Greece, located in a region where Christianity meets Islam and Judaism, maintains excellent
			 relations with Muslim countries and Israel;Whereas the Government of Greece has taken important steps in recent years to further
			 cross-cultural understanding, rapprochement, and cooperation in various
			 fields with Turkey, and has also improved its relations with other
			 countries in the region, including Israel, thus enhancing the stability of
			 the wider region;Whereas the governments and people of Greece and the United States are at the forefront of efforts
			 to advance freedom, democracy, peace, stability, and human rights;Whereas those efforts and similar ideals have forged a close bond between the people of Greece and
			 the United States; andWhereas it is proper and desirable for the United States to celebrate March 25, 2014, Greek
			 Independence Day, with the people of Greece and to reaffirm the democratic
			 principles from which those two great countries were founded: Now,
			 therefore, be itThat the Senate—(1)extends warm congratulations and best wishes to the people of Greece as they celebrate the 193rd
			 anniversary of the independence of Greece;(2)expresses support for the principles of democratic governance to which the people of Greece are
			 committed; and(3)notes the important role that Greece has played in the wider European region and in the community
			 of nations since gaining its independence 193 years ago.